Title: To Benjamin Franklin from the Georgia Assembly Committee of Correspondence, 28 May 1770
From: Georgia Assembly Committee of Correspondence
To: Franklin, Benjamin


Sir
Savannah in Georgia the 28th. May 1770
We are now to take under Consideration the Instructions of the Assembly respecting a Claim of Lands made by the late Sir William Baker of London deceased, in this Province, which We are directed to instruct you to Represent to his Majesty. These Resolutions were drawn up tho’ the Substance of them was long before agreed to, in too great a hurry, perhaps not half an Hour before the Prorogation of the Assembly, and this in particular which we are now to remark upon, was for that Reason in part mistaken. It directs that we should instruct you [to] apply to “William Knox Esqr. (lately an Agent for this Province) for the Plan of the Lands claimed by the late Sir William Baker and the Memorial accompanying it, which was transmitted to him to be presented to his Majesty.” The mistake is that no Memorial was sent to Mr. Knox as you will see by a Copy of the Committees letter to him on that Occasion herewith enclosed but only a Copy of a Petition to both Houses of Assembly of the Inhabitants settled on the Lands supposed to be within the said Claim of which you have now another Copy and therefore we have only to desire you to apply to Mr. Knox for the Plan referred to.
In November 1759 the General Assembly passed an Act Intitled an “Act for establishing and Confirming the Titles of several Inhabitants of this Province to their respective Lands and Tenements” as the Legislature then understood that this and some other obsolete Claims of Lands not till about that time heard of and never to our knowledge made here (which ought to have been done) were intended at a future day to be produced perhaps at a time when the Lands became more Valuable from the Industry and labour of the present Occupants; which Opinion is now strengthned by the Assigns of Sir William Baker having lately lodged a Power of Attorney here to treat with the Persons supposed to be settled within the Lands by them claimed for a certain Sum of money to relinquish their Pretensions.
On part of those Lands many of the early Adventurers had been quietly seated since the first Settlement of the province and the before recited Law, tho’ on further Consideration it appears to be framed to operate too extensively. (We mean that the Provisions and exceptions necessary in such a Law were not sufficiently adverted to) was then thought to be founded on the most equitable Principles and doubtless was intended to prevent People who had left their native Country and Friends to seek a Retreat in a Climate and Situation subject to numberless Inconveniencies and Hardships from being harrassed and dispossessed of their Lands and Labour and in some Instances of their All.
Upon the Board of Trade taking this Law under Consideration Sir William Baker was heard by his Sollicitor and in Consequence their Lordships reported against it to his Majesty and it accordingly met with his Royal Disallowance. Enclosed you have a Copy of their Lordships Report by which you will be furnished with the Arguments then urged on both sides.
Upon this Report being known here the Petition before mentioned was presented to both Houses of Assembly who in consequence instructed their Committee to write to Mr. Knox then Provincial Agent thereupon which they did and a Copy of the said Letter dated the 14th. May 1765 you have as before mentioned enclosed and as we think the matter was then fully set forth which we now confirm we have only to add that we desire you will pursue the Instructions therein given which is that a dutifull Petition or Address be presented to his Majesty humbly praying for the Relief requested in such manner as you may be advised or may yourself think proper. Mr. Knox we apprehend mistook the Committees meaning in this Point as he did not make such Application; however as it did then and does now also appear to be the most effectual means to obtain Relief for the Petitioners who must be otherwise on their parts innocently oppressed, many of whom being utterly incapable of making the Compensation required notwithstanding they or their Fathers have defended their particular Property as well as the Province in general not only when invaded by the Spaniards but on many other perilous Occasions.
It may be necessary to acquaint you that a Law Intitled an “Act for limitation of Actions and for avoiding of Suits in Law” was passed the 26th. March 1767 which was intended to answer as far as might be the Purposes of the former repealed Act and to remove every exception and we have not heard of any having been made to it. The following Clause was inserted “Provided also and Be it further Enacted that nothing in this Act Contained shall extend or be construed to extend to take away or prejudice the Claim of Sir William Baker of the City of London Knight or his Heirs or Assigns in and to a Certain Barony or Tract of Land within the Parish of Christ Church in the Province aforesaid.” However it was not intended by this Clause to establish Sir William Bakers Claim (and we are clear it does not) but only to leave it open and not to debar him from making such Claim at any future time.
As this is a Matter We on behalf of the distressed Petitioners very much wish to have settled we hope you will lose no time in using your utmost endeavours to have it brought to an agreable Issue and any Expence that may be Necessary in effecting it will be thankfully reimbursed you. We are &ca.
NB The Plan in Mr. Knox’s hands is only supposed to be the Barony claimed being never executed by any Actual Survey that we know of and was solely meant for his private Information. It will therefore answer the same purpose with you.
